Title: James Madison to Charles Burroughs, 9 January 1832
From: Madison, James
To: Burroughs, Charles


                        
                            
                                
                            
                            
                                
                                    
                                
                                Jany 9th. 1832
                            
                        
                        
                        I have recd. Sir, the copy of the "Eulogium upon the late Chief Justice Ewing, by Governour Southard."
                        The Character of the Chief Justice well merited the portrait of it so ably & instructively executed.
                            Among the means of multiplying examples of distinguished work public & private is the commemorating exhibition of
                            them for admiration & emulation. And in thus honoring a departed friend & patriotic fellow Citizen, the
                            Corperate Authorities of the City of Trenton have at the same time done honour to themselves.
                        I beg Sir that the thanks which I owe for the polite attention may be duly presented, with assurances of my
                            high respect & my best wishes
                        
                            
                                J. M.
                            
                        
                    